 364316 NLRB No. 79DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1Unless otherwise noted all subsequent dates are in 1993.Minneapolis-St. Paul Typographical Union No. 30and Quebecor Printing St. Paul, Inc. and TwinCities Printing Trades Union, Local 29C. Case18±CD±326February 17, 1995DECISION AND DETERMINATION OFDISPUTEBYMEMBERSSTEPHENS, COHEN, ANDTRUESDALEThe charge in this Section 10(k) proceeding wasfiled September 27, 1993, by Quebecor Printing St.
Paul, Inc., the Employer, alleging that the Respondent,
Minneapolis-St. Paul Typographical Union No. 30
(Local 30), violated Section 8(b)(4)(D) of the National
Labor Relations Act by engaging in proscribed activity
with an object of forcing or requiring the Employer to
assign certain work to employees it represents rather
than to employees represented by Twin Cities Printing
Trades Union, Local 29C (Local 29C). The hearing
was held on June 14 and 15, 1994, before Hearing Of-
ficer Debra J. Morgan. Thereafter, the Employer, Local
30, and Local 29C filed briefs.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board affirms the hearing officer's rulings, find-ing them free from prejudicial error. On the entire
record, the Board makes the following findings.I. JURISDICTIONThe Employer is a Minnesota corporation with anoffice and place of business at St. Paul, Minnesota,
where it is engaged in the business of commercial
printing. During the year preceding the hearing, a rep-
resentative period, the Employer purchased goods and
materials which were shipped to and received by the
Employer at its St. Paul, Minnesota facility, directly
from points outside the State of Minnesota valued in
excess of $50,000. The parties stipulated, and we find,
that the Employer is engaged in commerce within the
meaning of Section 2(6) and (7) of the Act and that
Local 30 and Local 29C are labor organizations within
the meaning of Section 2(5) of the Act.II. DISPUTEA. Background and Facts of DisputeThe Employer, using offset wet printing, producescolor catalogues, magazines, and retail inserts. Prior to
the advent of desktop publishing, the Employer used a
cold-type composition process. A typesetter created
text by operating a photocomposition machine, which
put the text on paper or onto film. A keyliner placed
and then pasted the galleys on a white art board to cre-ate a page of text. After the keyliner completed thepasteup of the art board, the board would go to the
prepress department, which converted the art boards
into films from which printing plates could be made
for production printing.The Employer initially installed desktop publishingequipment in March 1990, specifically, four computer
work stations, a flatbed scanner, and a film processing
unit. When the Employer installed the desktop publish-
ing equipment in March 1990, its general manager,
Lange, assigned the work to employees represented by
Local 30. In late 1992, the Employer decided to up-
grade its desktop publishing equipment, to enable the
Employer to electronically integrate and manipulate the
entire test copyÐthat is, the desktop computer operator
would be able to complete an entire page at the com-
puter, joining color pictures with the text.In 1993,1after the Employer had decided to expandits desktop publishing equipment, Caruso, the president
of Local 29C, voiced concern over the equipment to
Lange, who asked the Employer's human resource
manager, Giannola, to inform Caruso what equipment
the Employer had purchased. On April 7, Giannola
wrote to Caruso detailing the equipment which the
Employer had ordered.On June 23, Local 29C filed a grievance protestingthe Employer's assignment of the enhanced desktop
publishing work to employees represented by Local 30
and claimed jurisdiction over the work for employees
represented by Local 29C. On September 7, the Em-
ployer formally responded to Local 29C's grievance,
denying it in full.After the Employer denied Local 29C's grievance,Jaehnert, the secretary-treasurer of Local 30, learned
that Local 29C planned to pursue its grievance to arbi-
tration. On September 15, Jaehnert wrote the Employer
stating that Local 30 would use every legal means at
its disposal to protect the unit jurisdiction work of its
members, specifically including the work on the Em-
ployer's expanded desktop publishing equipment.
Jaehnert informed the Employer that any assignment or
reassignment of the work of employees represented by
Local 30 to employees outside of the Local 30 bar-
gaining unit could result in strike action.B. Work in DisputeThe work in dispute is the operation of the enhanceddesktop publishing equipment at the Employer's Min-
neapolis facility, involving electronic color separation,
corrections, and stripping.C. Contention of the PartiesThe Employer contends that the work created in1993 was merely an enhancement of work that Local 365MINNEAPOLIS-ST. PAUL TYPOGRAPHICAL LOCAL 30 (QUEBECOR PRINTING)2We note that Local 30 reiterated its threat when Jaehnert handedthe September 15, letter to Giannola, the Employer's human resource
manager, and stated: ``I regret having to take this action, however,
I am prepared to do it to maintain the work in Local 30.''3See Haddon Craftsmen, 308 NLRB 1190, 1191±1192 (1992);Spancrete Northeast, 267 NLRB 950, 951 (1983).4Contrary to Local 29C, it is clear that the issue here is whichone of the two competing groups of represented employees should
be assigned the work and that this case does not involve any rep-
resentation issue involving the employees performing the particular
work.30 had begun performing when the Employer first in-troduced desktop publishing in 1990. Rather than char-
acterizing the work as electronic color separations and
color stripping, the Employer refers to the work as
``enhanced electronic imaging.'' The Employer argues
that the work performed should be defined in terms of
the procedure followed rather than the ultimate result
of the work done.The Employer contends that it has invested time andmoney in training employees represented by Local 30
to use the desktop publishing equipment both in 1990
and in 1993 and that it would not be cost effective to
reassign the work now. Finally, the Employer ex-
pressed its preference to continue to assign the work
in dispute to employees represented by Local 30.Local 29C contends that employees represented byit have historically performed color stripping and color
separations. Employees represented by Local 29C pres-
ently perform those functions manually as they have in
the past. Local 29C points out that its collective-bar-
gaining agreement with the Employer does not dif-
ferentiate between manual and electronic color separa-
tions. Local 29C further contends that it did not object
to the assignment of desktop publishing to Local 30 in
1990 precisely because the desktop publishing capa-
bilities did not involve color separations and color
stripping. Moreover, it argues that the Employer's
claim that employees represented by Local 29C have
not been trained on the desktop publishing equipment
is inaccurate, pointing to the fact that employees rep-
resented by it currently perform desktop publishing
functions.Local 29C argues further that the work in disputeshould have been awarded to its members because the
work should be defined by the ultimate result, e.g.,
color stripping and color separations, rather than by the
process by which the result is accomplished. Finally,
Local 29C argues that this case involves a representa-
tion issue, not a work assignment dispute, and it is
therefore not the type of case which the Board should
consider in this form of proceeding. In particular,
Local 29C claims that the desktop publishing at the
Employer's plant involves employee functions covered
by its collective-bargaining agreement with the Em-
ployer.Local 30 contends that the factors of its collective-bargaining agreement with the Employer, Employer
preference, relative skills, and economy and efficiency
of operations favor an award of the desktop publishing
work to employees represented by Local 30.D. Applicability of the StatuteBefore the Board may proceed with a determinationof dispute under Section 10(k) of the Act, it must be
satisfied that there is reasonable cause to believe that
Section 8(b)(4)(D) has been violated and that the par-ties have not agreed on a method for the voluntary ad-justment of the dispute.As set forth above, upon learning that Local 29Chad filed a grievance concerning the assignment of the
disputed work to employees represented by Local 30,
the latter sent a letter threatening the Employer that if
it assigned or reassigned the disputed work to employ-
ees represented by Local 29C it would ``use every
legal means at its disposal to protect the unit jurisdic-
tion work of its members'' including ``strike action.''2We find that the foregoing facts establish reasonablecause to believe that a violation of Section 8(b)(4)(D)
has occurred3and, as there is no claim that an agreed-upon method of voluntary adjustment exists, we find
that the dispute is properly before the Board for deter-
mination.4E. Merits of the DisputeSection 10(k) of the Act requires the Board to makean affirmative award of the disputed work after giving
due consideration to all relevant factors involved. The
following factors are relevant to making a determina-
tion of the dispute before us:1. Certifications and collective-bargainingagreementsNeither of the Unions has been shown to have beencertified by the Board as the collective-bargaining rep-
resentative of the Employer's employees.As noted above, the Employer is a party to currentcollective-bargaining agreements with both Local 30
and Local 29C. Each of the collective-bargaining
agreements arguably covers the work in dispute. Ac-
cordingly, we find the factor of collective-bargaining
agreements does not favor an award of work to em-
ployees represented by either Union.2. Employer past practice and preferenceLange testified that the assignment of the work indispute to employees represented by Local 30 is con-
sistent with the Employer's previous assignment of
desktop publishing at its facility. The preference of the
Employer is to assign the work in dispute to employ-
ees who are represented by Local 30. We find that
these factors favor an award of the disputed work to
the employees represented by Local 30. 366DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3. Area and industry practiceThe evidence indicates that both Unions representemployees assigned to certain aspects of desktop pub-
lishing equipment. Additionally, Local 29C contendsthat it represents employees performing desktop pub-
lishing work at other facilities. However, there was no
evidence presented at the hearing indicating an estab-
lished industry or area practice. Accordingly, we find
the evidence with respect to area and industry practice
inconclusive.4. Relative skillsThe Employer's has assigned desktop publishingequipment and work to its employees represented by
Local 30 and these employees possess the skills and
training to perform the work. Specifically, desktop
publishing requires proficiency with a large number of
software programs. At the present time, the Employ-
er's employees represented by Local 30 are proficient
at using at least 40 different software programs. In
contrast, its employees represented by Local 29C have
not had the experience or training in using the software
programs for desktop publishing. We find that this fac-
tor favors an award of the disputed work to employees
represented by Local 30.5. Economy and efficiency of operationsLange testified that in response to customer con-cerns, the Employer decided to enhance its desktop
publishing capabilities, and to continue to assign the
equipment and work to employees represented byLocal 30 as it deemed this arrangement to be more ef-ficient. Lange testified that its employees represented
by Local 30 were trained in desktop publishing, and
that the equipment was an upgrade of the equipment
that employees represented by Local 30 were already
using, and that these employees operated the new
equipment efficiently. In contrast, the employees rep-
resented by Local 29C would need further training to
operate the equipment. Accordingly, we find that the
factor of economy and efficiency of operations favors
an award of the disputed work to employees rep-
resented by Local 30.ConclusionsAfter considering all the relevant factors, we con-clude that employees represented by Local 30 are enti-
tled to perform the work in dispute. We reach this con-
clusion relying on the factors of Employer past prac-
tice and preference, relative skills, and efficiency and
economy of operations. In making this determination,
we are awarding the work to employees represented by
Local 30, not to that Union or its members.DETERMINATION OF DISPUTEThe National Labor Relations Board makes the fol-lowing Determination of Dispute.Employees represented by Minneapolis-St. Paul Ty-pographical Union No. 30 are entitled to perform the
operation of desktop publishing, involving electronic
color separation and corrections and electronic strip-
ping at its facility located at 1999 Shepard Road, St.
Paul, Minnesota.